                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION



Thomas J. Wright, Jr.,                      )
                                            )       CASE NO. 1:17 CV 00616
                                            )
                      Petitioner,           )       JUDGE PATRICIA A. GAUGHAN
                                            )
              Vs.                           )
                                            )
                                            )
L. Eppinger, et al,                         )       Memorandum of Opinion and Order
                                            )
                      Respondents.          )


       INTRODUCTION

       This matter is before the Court upon the Report and Recommendation of Magistrate

Judge George J. Limbert (“R&R”)(Doc. 16) which recommends dismissal of the Petition for

Writ of Habeas Corpus pending before the Court. Petitioner filed objections to the

recommendation. (Doc. 19). For the following reasons, the Report and Recommendation is

ACCEPTED.

       STANDARD OF REVIEW

       Rule 8(b) of the Rules Governing Section 2254 Cases in the United States District Courts


                                                1
provides, “The judge must determine de novo any proposed finding or recommendation to which

objection is made. The judge may accept, reject, or modify any proposed finding or

recommendation.”

       DISCUSSION

       Petitioner is seeking habeas relief from the sentences imposed in two separate Lake

County Court of Common Pleas cases, Case No. 12-CR-000326 (“Case 326") and Case No. 12-

CR-00744 (“Case 744"). In July 2013, petitioner entered no contest pleas in both cases. In Case

326, petitioner plead no contest to one count of operating a vehicle under the influence (“OVI”),

with a specification that petitioner had previously been convicted or pled guilty to five or more

OVI violations, or other equivalent offense. In Case 744, petitioner plead no contest to one count

of OVI. Petitioner was sentenced in both cases in August 2013.

       Petitioner’s Petition for Writ of Habeas Corpus asserts four grounds for relief. With

respect to the arguments relating to Case 744, the Magistrate Judge found, after thorough

discussion, the entire Petition to be time-barred. For the following reasons, this Court agrees.

       The Magistrate Judge determined the following. Petitioner filed a timely direct appeal on

September 12, 2013. The state appellate court issued its decision on June 30, 2015. Petitioner

did not appeal this decision to the Supreme Court of Ohio, and the deadline to do so was 45 days

after the state appellate court issued its decision, i.e., August 14, 2015. Thus, the applicable one

year statute of limitations contained in the AEDPA began to run on August 15, 2015. The

limitations period subsequently expired on August 15, 2016 because petitioner did not file

anything within that one-year period, including his federal habeas Petition. Because petitioner’s

March 2017 habeas Petition was clearly filed beyond the one year statute of limitations, it is


                                                  2
time-barred.

       With respect to Case 326, the Magistrate Judge concluded, after thorough review, that

Ground One fails on the merits; Ground Two is procedurally defaulted; Ground Three fails on

the merits, and Ground Four is procedurally defaulted. Petitioner mainly argues that he is

factually innocent because he established he did not have counsel at the time of his 1995 OVI

conviction. He seems to concede Grounds Two and Four are procedurally defaulted. For the

following reasons, the Court accepts the recommendation.

       Upon review, the state appellate court rejected petitioner’s three assignments of error.

The court found the penalty enhancement contained in Ohio Revised Code (“O.R.C.”)

§2941.1413 was not unconstitutional. The court also concluded that, because the state trial court

had sufficient, credible evidence supporting its determination that petitioner was represented by

counsel at the time of his 1995 OVI conviction, the state trial court did not err in overruling

petitioner’s motion to dismiss the indictment. Finally, the court determined the burden-shifting

framework contained in O.R.C. §2945.75 was not unconstitutional. Petitioner filed a timely

appeal to the Supreme Court of Ohio, only raising his arguments with respect to O.R.C.

§2941.1413. He later sought leave to file an additional assignment of error, which was denied.

The Supreme Court of Ohio affirmed the decision of the state appellate court.

       Ground One of the Petition alleges the state trial court erred in denying his motion to

dismiss the indictment because the 1995 OVI conviction, which was used to enhance his OVI

charge in Case 326, was constitutionally defective. He asserts he did not have counsel and did

not waive his right to such at the time of his 1995 OVI conviction. The state appellate court

reviewed the evidence presented, and found the state trial court properly assessed the facts in


                                                  3
concluding that petitioner was represented by counsel at the time of his 1995 OVI conviction.

Accordingly, the state appellate court found that the enhancement of the OVI charge in Case 326

was not unconstitutional. The Court agrees1 with the Magistrate Judge and finds no clear error in

the state appellate court’s decision to affirm the state trial court’s findings.

        Ground Two of the Petition alleges that the state trial court erred in requiring petitioner to

prove by a “preponderance of the evidence” that he did not have counsel at the time of his 1995

OVI conviction. Beyond asserting the arguments which he initially raised in his Traverse,

petitioner fails to directly challenge the Magistrate Judge’s conclusion that he defaulted this

claim by not fairly presenting it to the Supreme Court of Ohio. Petitioner appears to imply that

ineffective assistance of counsel excuses the default. However, Petitioner has not raised any

ineffective assistance of counsel arguments to the state courts. Thus, the argument of ineffective

assistance of counsel is itself procedurally defaulted and cannot serve to excuse the procedural

default of Ground Two. See Edwards v. Carpenter, 529 U.S. 446, 452-453 (2000).

        Ground Three of the Petition alleges O.R.C. §2941.1413 violates petitioner’s

constitutional rights under the Equal Protection Clause of the Fourteenth Amendment. The

Magistrate Judge rejected this claim on the merits. Upon review, the Court agrees with the

Magistrate Judge, and finds that there is no showing that the Supreme Court of Ohio’s decision

was contrary to, or an unreasonable application of, clearly established federal law.

        Ground Four of the Petition alleges that petitioner’s sentence was illegal because he was


 1
         The Magistrate Judge also construes this ground for relief as an argument for
         application of the actual innocence exception to AEDPA’s statute of limitations.
         The Court agrees with the Magistrate Judge’s conclusion in this respect and does
         not find the actual innocence exception applicable to overcome the finding that
         Case No. 744 is time-barred.

                                                   4
not eligible for multiple enhancements under Ohio law. As with Ground Two, petitioner

defaulted this claim by failing to present it to the Supreme Court of Ohio, and petitioner so

concedes. He appears to argue this default should be excused because he was “waiting for the

Supreme Court of Ohio to make a ruling on” a case filed by another individual. Like the

Magistrate, the Court concludes this argument cannot serve as a basis to excuse the procedural

default of Ground Four.

        Finally, Petitioner requests this Court conduct an evidentiary hearing pertaining to

whether or not he had counsel for his 1995 OVI conviction. This request is denied. As discussed

above, the Court agrees with the Magistrate Judge’s conclusion that the state appellate court

committed no clear error in finding the state trial court properly assessed the facts in determining

that petitioner was represented by counsel at the time of his 1995 OVI conviction.

        CONCLUSION

        For the reasons set forth herein and for the reasons set forth in the Magistrate Judge’s

Report and Recommendation, the Petition for Writ of Habeas Corpus is dismissed. Furthermore,

the Court certifies, pursuant to 28 U.S.C. §1915(a)(3), that an appeal from this decision could not

be taken in good faith, and that there is no basis upon which to issue a certificate of appealability.

28 U.S.C. §2253(c); Fed. R. App. P. 22(b).

        IT IS SO ORDERED.

                                       /s/Patricia A. Gaughan
                                       PATRICIA A. GAUGHAN
                                       United States District Judge
Date:     10/08/19                     Chief Judge




                                                  5
